Citation Nr: 0031722	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  99-14 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right knee.

2.  Evaluation of service-connected chronic right shoulder 
impingement syndrome with intermittent bursitis (dominant), 
currently evaluated as 10 percent disabling.

3.  Evaluation of service-connected chronic left shoulder 
impingement syndrome with intermittent bursitis, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The appellant has approximately 24 years and three months of 
active duty service, to include the periods from April 1967 
to April 1971, and from September 1976 to January 1993.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In September 1993, the RO denied the 
appellant's claims of entitlement to service connection for 
bursitis of the shoulders, keratitis, tinnitus, right ear 
hearing loss and hyperlipidemia, and granted service 
connection for coronary artery bypass with history of 
hypertension and mitral valve prolapse, left ear hearing 
loss, ulcers and hemorrhoids.  The veteran appealed the 
denials of service connection for bursitis of the shoulders 
and tinnitus, and the evaluation of his hemorrhoids.  In 
September 1996, the RO denied a claim for service connection 
for arthritis of the right knee, and granted service 
connection for tinnitus.  The veteran appealed the denial of 
his claim for arthritis of the right knee.  In April 1999, 
the RO granted service connection for bilateral chronic 
shoulder impingement syndrome with intermittent bursitis, and 
assigned each shoulder a 10 percent evaluation.  The veteran 
has appealed the evaluations assigned to his bilateral 
shoulder condition.  In April 1999, the veteran withdrew his 
appeal on the issue of the evaluation of his hemorrhoids.  

The issues of evaluations for service-connected chronic right 
shoulder and left shoulder impingement syndrome with 
intermittent bursitis are the subject of the REMAND portion 
of this decision.


FINDING OF FACT

The claims file does not contain medical evidence showing 
that the veteran's right knee arthritis was caused or 
aggravated by his service, or that it was manifest to a 
compensable degree within a year of separation from service.


CONCLUSION OF LAW

Right knee arthritis was not incurred in or aggravated by the 
veteran's active military service, and may not be presumed to 
have been incurred during service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that he has right knee arthritis as a 
result of his service.  He essentially argues that the 
evidence of treatment for right knee symptoms during service, 
combined with the post-service evidence of a right knee 
condition, warrants the conclusion that his right knee 
arthritis began during his service.  

The Board initially notes that during the course of the 
appeal, legislative changes have significantly altered VA's 
duty to assist.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-472, 114 Stat. 2096 (2000) ("Veterans Claims 
Assistance Act").  In this case, a review of the statement 
of the case, dated in July 1997, shows that the veteran was 
advised of the applicable law pertaining to the duty to 
assist, as well as the requirements for a claim of service 
connection, to include 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.307.  In addition, the veteran was afforded a VA 
examination of his right knee in August 1997, and there is no 
indication that there are any relevant medical records 
outstanding which have not been associated with the claims 
files.  Under the circumstances, the Board finds that all 
reasonable efforts have been made to obtain information 
pertinent to the veteran's claim and that no further 
assistance to the veteran is required to comply with the duty 
to assist.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Certain chronic diseases, 
including arthritis, may be presumed to have been incurred 
during service if they become disabling to a compensable 
degree within one year of separation from active duty.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
In addition, service connection may be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The veteran's service medical records show that in June 1977, 
he was treated for complaints of right knee "mild dull 
annoying pain," and swelling of two days' duration.  He 
apparently indicated that there had not been a history of 
trauma or an increase in his exercise level.  On examination, 
there was mild inflammatory swelling of the right knee, vague 
tenderness near the popliteal fossa, and a full range of 
motion.  There was no assessment.  In January 1984, the 
veteran was treated for right knee soreness of two days' 
duration.  On examination, the right medial hamstring tendon 
was mildly tender and the right knee was stable.  The 
assessment was right knee tendonitis.  The remainder of the 
veteran's service medical records are silent as to 
complaints, treatment or a diagnosis involving the right 
knee.  

As for the post-service medical records, reports from Michael 
J. Meares, M.D., dated in 1996, show that the veteran 
received treatment for right knee swelling in February 1996.  
He reported that he had done a great deal of walking and 
sitting earlier that week.  He denied any trauma or injury.  
On examination, the right knee had a full range of motion 
with mild crepitance.  There was a small amount of effusion.  
The assessment was arthritis, right knee.  VA outpatient 
treatment reports, dated between February and May of 1996, 
are difficult to read in parts, but appear to show that the 
veteran received treatment for right knee arthritis, and 
possible synovitis, with a reported onset of symptoms 
beginning in February.  A VA X-ray report, dated in May 1996, 
was normal.  A VA hospital report, dated in August 1997, 
shows that the veteran underwent an arthroplasty, partial 
meniscectomy, right knee, after he reported progressive 
painful popping over the last few months.

The Board finds that service connection for right knee 
arthritis is not warranted.  Although the veteran was treated 
for right knee symptoms on two occasions during his service, 
in June 1977 and January 1984, chronicity was not established 
at either time, and these appear to have been acute episodes.  
Specifically, the veteran's service medical records do not 
show treatment for right knee symptoms between June 1977 and 
January 1984, nor do they show complaints, treatment or a 
diagnosis involving the right knee between January 1984 and 
the end of the veteran's service in January 1993.  This is a 
period of (approximately) nine years.  In addition, a review 
of the evidence shows that the first post-service medical 
evidence of a right knee condition is found in a VA 
outpatient treatment report, and Dr. Meares' records, which 
show that in February 1996, the veteran received treatment 
for right knee arthritis.  Thus, there is no evidence that 
right knee arthritis was manifest to a compensable degree 
within a year of separation from service to support a claim 
under the presumptive provisions of 38 C.F.R. §§ 3.307, 
3.309.  With regard to a claim for direct service connection, 
see 38 C.F.R. § 3.303, the first post-service medical 
evidence of the claimed condition comes approximately nine 
years after separation from service, and the Board finds that 
this fact weighs heavily against the claim.  See e.g., Maxson 
v. Gober, No. 99-7160 (Fed. Cir. Oct. 27, 2000).  
Furthermore, the claims files do not contain any competent 
medical evidence showing that the veteran's current right 
knee arthritis is related to his service.  Based on the 
service medical records and all the evidence of record, there 
is nothing to suggest that the inservice events were anything 
but acute episodes, rather than the existence of a chronic 
disability.  Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for right 
knee arthritis, and that the claim must be denied.

In reaching this decision, the Board has considered the 
veteran's written statements submitted in support of his 
argument that he has the claimed condition as a result of his 
service.  However, to the extent that the veteran's 
statements represent evidence of continuity of 
symptomatology, without more his statements and the lay 
statements are not competent evidence of a nexus between the 
claimed condition and his service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as a 
diagnosis or opinion as to medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Accordingly, 
the veteran's claim must be denied. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for right knee arthritis is denied.


REMAND

The veteran's service medical records show that he was 
treated for shoulder pain on a few occasions.  In an August 
1997 VA examination report contains an impression of 
impingement syndromes with intermittent bursitis.  

In April 1999, the RO granted the veteran's claim of 
entitlement to service connection for chronic bilateral 
shoulder impingement syndrome with intermittent bursitis, 
with each shoulder currently evaluated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5019-
5021.  The RO assigned an effective date of February 1, 1993 
for service connection.  The veteran has appealed the issues 
of entitlement to higher ratings.  He argues that the RO 
failed to consider the "chronic" nature of his condition, 
and that the RO failed to award a "bilateral factor."  
Citing 38 C.F.R. § 4.26  

The veteran is appealing the original assignments of 
disability evaluations following an award of service 
connection.  In such a case, the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Accordingly, the issue is whether a rating in excess of 10 
percent is warranted for either the right of the left 
shoulder for the period from February 1, 1993 to the present.  

A review of a VA joints examination report, dated in August 
1997, shows that the veteran reported that he was presently 
in physical therapy.  However, the most current outpatient 
treatment reports in the claims files are VA outpatient 
treatment reports dated in 1996, and there are no private 
medical records showing that the veteran received physical 
therapy.  Therefore, it does not appear that the veteran's 
physical therapy records are currently associated with the 
claims files.  On remand, the RO should attempt to obtain 
these records.

Therefore, this case is REMANDED to the RO for the following 
action:

1.  The RO should ask the veteran to 
provide the names and addresses of all 
medical care providers who have provided 
treatment for his service-connected 
chronic right shoulder and left shoulder 
impingement syndrome with intermittent 
bursitis since 1996, which are not 
currently associated with the claims 
files, to include the providers of any 
physical therapy for these disabilities.  
After securing any necessary releases, 
the RO should obtain these records.  

2.  The RO should then review the 
expanded record and determine whether a 
higher rating for service-connected 
chronic bilateral shoulder impingement 
syndrome with intermittent bursitis, is 
warranted, based on all the evidence of 
record and all governing legal authority, 
to include 38 C.F.R. § 4.26 (2000).

3.  The veteran and representative are 
informed that they remain under a duty to 
submit evidence in support of the claim.  
If the veteran has or can obtain evidence 
that establishes that his chronic 
bilateral shoulder impingement syndrome 
with intermittent bursitis is more 
disabling than his current evaluations 
reflect, that evidence must be submitted 
by him to the RO.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case, and afford a reasonable period of time 
for a response.  Thereafter, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this REMAND, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran is free 
to submit additional evidence in support of his claim. 




		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 8 -


- 1 -


